DETAILED ACTION
This is a non-final Office action in response to communications received on 9/25/2019 and a preliminary amendment received 11/16/2021.  Claims 1-32 are pending and are examined.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
The drawings filed 9/25/2019 are acknowledged.
Foreign Priority/Provisional
Provisional priority is acknowledged.
Restriction
Applicant’s arguments, filed 11/16/2021, regarding the restriction requirement are persuasive.  Accordingly, the restriction is withdrawn.

Claim Objections
Claims 1, 11, 14, 21 and 28 are objected to the following informalities: the claim phrase “is deployable” may never actually occur (i.e. being deployable does not mean the vehicle will be deployed; the vehicle may never be deployed to the location), therefore this limitation does not necessarily limit the claim.  The Examiner recommends omitting this claim phrase or rephrasing the claim to indicate “when the vehicle is deployed to a physically inaccessible location”.  
Claims 18, 26 and 31 are objected to for the following informalities: the claim phrase “did not occurred” is grammatically incorrect. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 14, 16, 24 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 16, 24 and 29 are rejected under 112(b) as indefinite because there is insufficient antecedent basis for the claim limitation “the one or more terrestrial electronic devices”.  It is unclear if this refers to the “one or more electronic devices” from the independent claims, however nothing is mentioned about the electronic devices being terrestrial in the independent claims.  Appropriate clarification/correction is required.  
Claim 14 is rejected under 112(b) because the limitation “the apparatus” lacks antecedent basis in the claim phrase “deployment of the apparatus”.  It is unclear whether the apparatus refers to the vehicle or another device that is deployable.  Appropriate clarification/correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
Claims 1-4, 7-17, 20-25, 27-30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Consultative Committee for Space Data Systems, Space Missions Key Management Concept, CCSDS 350.6-G-1, Green Book (November 2011) (hereafter “CCSDS”) in view of Bade (US 2006/0090070) and Brown (US 6,157,621).
	Regarding claim 1, CCSDS discloses the limitations substantially as follows: 
A method, comprises: 
	configuring a data processing node that is deployable to a physical location, with a module that generates a verification signing key (VSK) pair, the VSK pair including a private VSK key, and a public VSK key (pages 3-11, 4-6, A-4, Fig. 4-2: configuring an Operational Control Center (OCC) and Spacecraft (i.e. data processing nodes) for deployment on the ground and in outer space (i.e. physical locations) with a cryptographic module for generating an asymmetric public-private key pair for verification of signatures and signing (i.e. VSK pair), the pair including a private key for signing (i.e. private VSK key) and a public key for signature verification (public VSK key); 
	receiving by the data processing node, deployment to the physical location (pages 3-11, 4-2, Figs. 2-4, 2-5, 4-3: the cryptographic module is setup/deployed by the OOC/Spacecraft to a ground location/outer space (i.e. to physical locations)); 
	generating, by the data processing node the verification signing key (VSK) pair (pages 3-11, 4-6 & A-4, Fig. 4-2: generating by the cryptographic module of an OCC or Spacecraft the public-private key pair for verification of signatures and signing); and
	transmitting from the data processing node the public VSK key to one or more electronic devices (pages 3-3 & 3-4, page 3-11, page 4-9, Fig. 4-2, 4-3: distributing/transmitting from the OCC/Spacecraft the public key (i.e. public VSK key) to the ground segment entities (i.e. one or more electronic devices).
CCSDS does not explicitly disclose the remaining limitations of claim 1 as follows:
	key that is known only to the data processing node;
	receiving by the data processing node, an indication of the deployment;
	generating in response to the indication, by the data processing node the key
However, in the same field of endeavor Brown discloses the remaining limitations of claim 1 as follows:
	receiving by the data processing node, an indication of the deployment to the physical location (col. 4, ll. 54-56, col. 13, ll. 15-25, col. 36, ll. 48 – 63, col. 64, ll. 31-42: receiving by the satellite node (i.e. data processing node), a location value that matches the intended orbit location and a call request message (i.e. indications of deployment) indicating that the satellite has been correctly deployed and reached its intended orbit location in outer space);
generating in response to the indication, by the data processing node the key (col. 4, ll. 54-56, col. 13, ll. 15-25, col. 36, l. 48 – col. 37, l. 3, col. 64, ll. 31-42: generating by the satellite node, in response to receiving the matching location value and the call request message, an encrypted number comprising the link key and response key (i.e. the key));
	transmitting from the data processing node the key to one or more electronic devices (col. 4, ll. 54-56, col. 13, ll. 15-25, col. 36, l. 48 – col. 37, l. 3: transmitting from the satellite node the key to the ground terminals)
Brown is combinable with CCSDS because both are from the same field of endeavor of implementing secure communication with devices physically located in outer space.  
	Neither Brown or CCSDS disclose the remaining limitations of claim 1 as follows:
		key that is known only to the data processing node
However, in the same field of endeavor Bade discloses the remaining limitations of claim 1 as follows:
	key that is known only to the data processing node (paras. [0029], [0030], [0033]: generating private key that is known only to processor module 10A of the device);
Bade is combinable with CCSDS and Brown because all three are from the same field of endeavor of using private keys to protect against tampering and interference by unauthorized parties.  It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate Bade’s key that is known only to the data processing node with the system of CCSDS and Brown in order to increase the security of the 

	Regarding claim 2, CCSDS, Brown and Bade disclose the limitations of claim 1.
CCSDS discloses the limitations of claim 2 as follows:
The method of claim 1 wherein the data processing node is deployable to a physically inaccessible location, and the method further comprises: 
causing by the data processing node signing of information transmitted to and/or from the one or more terrestrial electronic devices using the private VSK (CCSDS, pages 3-3 & 3-4, page 3-11, page 4-9, Fig. 4-2, 4-3: where the OCC/Spacecraft (i.e. data processing nodes) are deployed to physical locations such as outer space (i.e. physically inaccessible locations), and the cryptographic module of the OCC/spacecraft signs information using the private key to transmit data securely to the ground stations (i.e. terrestrial electronic devices)) (see also Brown, col. 36, l. 48 – col. 37, l. 3: where the satellite (i.e. data processing node) is deployed to outer space, and the satellite uses a private key encryption algorithm to sign and encrypt a number and transmit the encrypted number to the terminals (i.e. terrestrial electronic devices).

	Regarding claim 3, CCSDS, Brown and Bade disclose the limitations of claim 1.
CCSDS discloses the limitations of claim 3 as follows:
The method of claim 2 wherein one or more terrestrial nodes are configured to use the public VSK to verify integrity of the signed information (pages 3-3 & 3-4, page 3-11, page 4-9, page A-1: the nodes of the system use the public keys as signature verification keys to verify integrity of data and user’s identity).

	Regarding claim 4, CCSDS, Brown and Bade disclose the limitations of claim 1.
CCSDS discloses the limitations of claim 4 as follows:
The method of claim 1 further comprising: 
receiving from one or more secure, true random number generators, a random number; and generating the VSK pair using the received random number (pages 3-12 & 4-6: receiving random numbers from real/true random number generators and generating the asymmetric key pair based on the random numbers).

	Regarding claim 7, CCSDS, Brown and Bade disclose the limitations of claim 1.
CCSDS discloses the limitations of claim 7 as follows:
The method of claim 1 wherein the data processing node is contained in a spacecraft and the physical location is a trajectory in outer space (page 4-1, Figs. 2-2, 2-3, 2-4: spacecraft located in outer space).

	Regarding claim 8, CCSDS, Brown and Bade disclose the limitations of claim 1.
Brown discloses the limitations of claim 8 as follows:
The method of claim 7 wherein the spacecraft includes an indicator module, and the method further comprises: 
generating by the indicator module the indicator signal that is acted upon by the data processing node when the spacecraft is deploying to the physically inaccessible location (col. 64, ll. 31-42: satellite/spacecraft includes an orbit determination and control subsystem which communicates the location information and control logic (i.e. signals indicating location of the spacecraft) which are used/acted upon by the satellite when the satellite is deploying to its intended orbit location).
It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate Brown’s method of sending the control logic and location information to the satellite when the satellite is deploying to its intended orbit location with the system of CCSDS and Bade in order to enable the spacecraft to be guided into its correct orbit location (Brown, col. 64, ll. 35-42).

	Regarding claim 9, CCSDS, Brown and Bade disclose the limitations of claim 1.
Brown discloses the limitations of claim 9 as follows:
The method of claim 8 wherein the indicator module sends the indicator signal to the data processing node when the spacecraft is at the physically inaccessible location (col. 64, ll. 31-42: the orbit determination and control subsystem sends the location information and control logic (i.e. signals indicating location of the spacecraft) to the satellite when the spacecraft has reached its correct orbit location (i.e. at the physically inaccessible location)).


	Regarding claim 10, CCSDS, Brown and Bade disclose the limitations of claim 1.
CCSDS discloses the limitations of claim 10 as follows:
The method of claim 1 further comprising: 
receiving by the data processing node, a post-launch configuration command that indicates that post-launch configuration phase is complete (page 2-3, 4-7 & 4-8: receiving by the spaceship (i.e. data processing node) commands for archiving keys indicating that the operational phase is over (i.e. that post-launch configuration phase is complete); 
triggering a one-time mechanism to permanently disable post-launch configuration commands and enable production mode operation (page 2-3, 4-7 & 4-8: revoking archived keys (i.e. performing one-time mechanism), therefore disabling use of commands to archive those keys for future use and enabling transition into key destruction phase (i.e. production mode operation)); and 
sending a notification to indicate that setup commands have been permanently disabled (page 2-3, 4-7 & 4-8: destruction of keys provides notice that commands to setup communications with those keys can no longer be used (i.e. are permanently disabled)).

	Regarding claim 11, CCSDS discloses the limitations substantially as follows:
A method comprises: 
obtaining a data processing node that is deployable to a physically inaccessible location (pages 3-11, 4-6, A-4, Fig. 4-2: configuring an Operational Control Center (OCC) and Spacecraft (i.e. data processing nodes) for deployment on the ground and in outer space (i.e. physically inaccessible locations) with a cryptographic module for generating an asymmetric public-private key pair for verification of signatures and signing (i.e. VSK pair), the pair including a private key for signing (i.e. private VSK key) and a public key for signature verification (public VSK key); and 
configuring, a data processing node that is deployable to a physically inaccessible location, with a module that causes the data processing node subsequently to: 
generate, a verification signing key (VSK) pair that includes a private VSK key and a public VSK key(pages 3-11, 4-6 & A-4, Fig. 4-2: generating by the cryptographic module of an OCC or Spacecraft the public-private key pair for verification of signatures and signing); and 
transmit from the data processing node the public VSK key to one or more electronic devices (pages 3-3 & 3-4, page 3-11, page 4-9, Fig. 4-2, 4-3: distributing/transmitting from the OCC/Spacecraft the public key (i.e. public VSK key) to the ground segment entities (i.e. one or more electronic devices).
CCSDS does not explicitly disclose the remaining limitations of claim 11 as follows:
	key that is known only to the data processing node;
receive a deployment indicator signal from an deployment indicator; 
	generate in response to the deployment indicator signal, a key
However, in the same field of endeavor Brown discloses the remaining limitations of claim 11 as follows:
	receiving by the data processing node, an indication of the deployment to the physical location (col. 4, ll. 54-56, col. 13, ll. 15-25, col. 36, ll. 48 – 63, col. 64, ll. 31-42: receiving by the satellite node (i.e. data processing node), a location value that matches the intended orbit location and a call request message (i.e. indications of deployment) indicating that the satellite has been correctly deployed and reached its intended orbit location in outer space);
	receive a deployment indicator signal from an deployment indicator (col. 64, ll. 31-42: satellite/spacecraft receives from an orbit determination and control subsystem (i.e. deployment indicator) communications/signals including the location information and control logic (i.e. signals indicating location of the spacecraft) which are used/acted upon by the satellite when the satellite is deploying to its intended orbit location)
	generate in response to the deployment indicator signal, a key (col. 4, ll. 54-56, col. 13, ll. 15-25, col. 36, l. 48 – col. 37, l. 3, col. 64, ll. 31-42: generating by the satellite node, in response to receiving the location information and control logic, an encrypted number comprising the link key and response key (i.e. the key));
	transmitting from the data processing node the key to one or more electronic devices (col. 4, ll. 54-56, col. 13, ll. 15-25, col. 36, l. 48 – col. 37, l. 3: transmitting from the satellite node the key to the ground terminals)
Brown is combinable with CCSDS because both are from the same field of endeavor of implementing secure communication with devices physically located in outer space.  It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate Brown’s method of getting the key in response to receiving the indications that the satellite had properly been deployed with the system of CCSDS in order to avoid wasting system resources by generating keys for devices that had not properly been deployed and “prevent[] the fraudulent use of system services and the ‘eavesdropping’ on terminal-to-satellite links, both of which are serious problems in similar systems” (Brown, col. 37, ll. 16-19).
	Neither Brown or CCSDS disclose the remaining limitations of claim 11 as follows:
		key that is known only to the data processing node
However, in the same field of endeavor Bade discloses the remaining limitations of claim 11 as follows:
	key that is known only to the data processing node (paras. [0029], [0030], [0033]: generating private key that is known only to processor module 10A of the device);
Bade is combinable with CCSDS and Brown because all three are from the same field of endeavor of using private keys to protect against tampering and interference by unauthorized parties.  It would have been obvious to one of ordinary skill in the art at the 

Regarding claim 12, CCSDS, Brown and Bade disclose the limitations of claim 11.
CCSDS and Brown disclose the limitations of claim 12 as follows:
The method of claim 11, further comprising: 
configuring the data processing node for containment into a spacecraft (CCSDS, page 4-1, Figs. 2-2, 2-3, 2-4: spacecraft located in outer space); and 
configuring the data processing node to receive the deployment indicator signal upon deployment of the spacecraft (Brown, col. 64, ll. 31-42: satellite/spacecraft includes an orbit determination and control subsystem which receives the matching location information and control logic (i.e. deployment indicator signals) when the satellite is deploying to its intended orbit location (i.e. upon deployment)).
It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate Brown’s method of sending the control logic and location information to the satellite when the satellite is deploying to its intended orbit location with the system of CCSDS and Bade in order to enable the spacecraft to be guided into its correct orbit location (Brown, col. 64, ll. 35-42).

Regarding claim 13, CCSDS, Brown and Bade disclose the limitations of claims 11 and 12.
Brown discloses the limitations of claim 13 as follows:
The method of claim 12, further comprises: 
configuring the spacecraft to generate the deployment indicator signal, when the spacecraft is deploying to the physically inaccessible location or when the spacecraft is at the physically inaccessible location or just prior to launch of the spacecraft to the physically inaccessible location (col. 64, ll. 31-42: configuring the orbit determination and control subsystem of the spaceship to generate location information and control logic (i.e. signals indicating deployment of spaceship to intended location) when the spaceship has reached its intended orbit location (i.e. at the physically inaccessible location).
The same motivation to combine utilized in claim 12 is equally applicable in the instant claim.

Regarding claim 14, CCSDS discloses the limitations substantially as follows:
A vehicle that is deployable to a physically inaccessible location (pages 3-11, 4-6, A-4, Fig. 4-2: configuring an Operational Control Center (OCC) and Spacecraft (i.e. space vehicles) for deployment on the ground and in outer space (i.e. physically inaccessible locations), the vehicle comprising: 
a data processing node (pages 3-11, 4-6, A-4, Fig. 4-2: configuring an Operational Control Center (OCC) and Spacecraft (i.e. data processing nodes) for deployment on the ground and in outer space (i.e. physically inaccessible locations) with a cryptographic module) that comprises: 
one or more processor devices; 
memory operatively coupled to the one or more processor devices; and 
storage media that stores a computer program comprising instructions to:
generate, a verification signing key (VSK) pair that includes a private VSK key and a public VSK key (pages 3-11, 4-6 & A-4, Fig. 4-2: generating by the cryptographic module of an OCC or Spacecraft the public-private key pair for verification of signatures and signing); and 
transmit from the data processing node the public VSK key to one or more electronic devices (pages 3-3 & 3-4, page 3-11, page 4-9, Fig. 4-2, 4-3: distributing/transmitting from the OCC/Spacecraft the public key (i.e. public VSK key) to the ground segment entities (i.e. one or more electronic devices).
CCSDS does not explicitly disclose the remaining limitations of claim 14 as follows:
		key that is known only to the data processing node;
		generate upon deployment of the apparatus towards the remote physical location, a key
However, in the same field of endeavor Brown discloses the remaining limitations of claim 14 as follows:
generate upon deployment of the apparatus towards the remote physical location, a key ((col. 4, ll. 54-56, col. 13, ll. 15-25, col. 36, l. 48 – col. 37, l. 3, col. 64, ll. 31-42: generating by the satellite node, in response to receiving the matching location value and the call request message indicating that the satellite has properly deployed to its intended orbit location (i.e. upon deployment of the apparatus towards the remote location), an encrypted number comprising the link key and response key (i.e. the key));
	transmitting from the data processing node the key to one or more electronic devices (col. 4, ll. 54-56, col. 13, ll. 15-25, col. 36, l. 48 – col. 37, l. 3: transmitting from the satellite node the key to the ground terminals)
Brown is combinable with CCSDS because both are from the same field of endeavor of implementing secure communication with devices physically located in outer space.  It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate Brown’s method of generating the key upon deployment with the system of CCSDS in order to avoid wasting system resources by generating keys for devices that had not properly been deployed and “prevent[] the fraudulent use of system services and the ‘eavesdropping’ on terminal-to-satellite links, both of which are serious problems in similar systems” (Brown, col. 37, ll. 16-19).
	Neither Brown or CCSDS disclose the remaining limitations of claim 14 as follows:
		key that is known only to the data processing node
However, in the same field of endeavor Bade discloses the remaining limitations of claim 14 as follows:
key that is known only to the data processing node (paras. [0029], [0030], [0033]: generating private key that is known only to processor module 10A of the device);
Bade is combinable with CCSDS and Brown because all three are from the same field of endeavor of using private keys to protect against tampering and interference by unauthorized parties.  It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate Bade’s key that is known only to the data processing node with the system of CCSDS and Brown in order to increase the security of the system by making it more difficult for unauthorized parties to capture the credentials of the data processing node or impersonate the data processing node.

Regarding claim 15, CCSDS, Brown and Bade disclose the limitations of claim 14.
CCSDS and Brown disclose the limitations of claim 15 as follows:
The vehicle of claim 14, further comprises: 
a deployment indicator that produces a deployment indication signal that is used to trigger the computer program to generate (Brown, col. 4, ll. 54-56, col. 13, ll. 15-25, col. 36, ll. 48 – 63, col. 64, ll. 31-42: receiving by the satellite node (i.e. space vehicle), a location value that matches the intended orbit location and a call request message (i.e. indicators of deployment) producing location information and control logic used for generating an encrypted number/key) the VSK pair (CCSDS, pages 3-11, 4-6 & A-4, Fig. 4-2: generating by the cryptographic module of an OCC or Spacecraft the public-private key pair for verification of signatures and signing).
The same motivation to combine utilized in claim 14 is equally applicable in the instant claim.

Regarding claim 16, CCSDS, Brown and Bade disclose the limitations of claim 14.
CCSDS discloses the limitations of claim 16 as follows:
The vehicle of claim 14, further comprising instructions to: 
cause the data processing node to sign information transmitted to/from the one or more terrestrial electronic devices using the private key (CCSDS, pages 3-3 & 3-4, page 3-11, page 4-9, Fig. 4-2, 4-3: where the OCC/Spacecraft (i.e. data processing nodes) are deployed to physical locations such as outer space (i.e. physically inaccessible locations), and the cryptographic module of the OCC/spacecraft signs information using the private key to transmit data securely to the ground stations (i.e. terrestrial electronic devices)) (see also Brown, col. 36, l. 48 – col. 37, l. 3: where the satellite (i.e. data processing node) is deployed to outer space, and the satellite uses a private key encryption algorithm to sign and encrypt a number and transmit the encrypted number to the terminals (i.e. terrestrial electronic devices).


CCSDS discloses the limitations of claim 17 as follows:
The vehicle of claim 14, further comprising: 
one or more secure, true random number generators to generate a random number for generating the VSK pair(pages 3-12 & 4-6: receiving random numbers from real/true random number generators and generating the asymmetric key pair based on the random numbers).

Regarding claim 20, CCSDS, Brown and Bade disclose the limitations of claim 14.
CCSDS discloses the limitations of claim 20 as follows:
The vehicle of claim 14, further comprising instructions to: 
receive a post-launch configuration command that indicates that a post-launch configuration phase is complete (page 2-3, 4-7 & 4-8: receiving by the spaceship (i.e. data processing node) commands for archiving keys indicating that the operational phase is over (i.e. that post-launch configuration phase is complete); 
trigger a one-time mechanism to permanently disable post-launch setup configuration commands and enable production mode operation (page 2-3, 4-7 & 4-8: revoking archived keys (i.e. performing one-time mechanism), therefore disabling use of commands to archive those keys for future use and enabling transition into key destruction phase (i.e. production mode operation)); and 
send a notification to indicate that setup configuration commands have been permanently disabled (page 2-3, 4-7 & 4-8: destruction of keys provides notice that commands to setup communications with those keys can no longer be used (i.e. are permanently disabled)).

Regarding claim 21, CCSDS discloses the limitations substantially as follows:
A data processing node (pages 3-11, 4-6, A-4, Fig. 4-2: configuring an Operational Control Center (OCC) and Spacecraft (i.e. data processing nodes) for deployment on the ground and in outer space (i.e. physically inaccessible locations) with a cryptographic module) comprises: 
one or more processor devices; 
memory operatively coupled to the one or more processor devices; and 
storage media that stores a computer program that comprises instructions to cause the one or more processors to: 
generate, a verification signing key (VSK) pair that includes a private VSK key and a public VSK key(pages 3-11, 4-6 & A-4, Fig. 4-2: generating by the cryptographic module of an OCC or Spacecraft the public-private key pair for verification of signatures and signing); and 
transmit from the data processing node the public VSK key to one or more electronic devices (pages 3-3 & 3-4, page 3-11, page 4-9, Fig. 4-2, 4-3: distributing/transmitting from the OCC/Spacecraft the public key (i.e. public VSK key) to the ground segment entities (i.e. one or more electronic devices).
CCSDS does not explicitly disclose the remaining limitations of claim 21 as follows:
		key that is known only to the data processing node;
		generate upon deployment of the apparatus to a physical location, a key
However, in the same field of endeavor Brown discloses the remaining limitations of claim 21 as follows:
	generate upon deployment of the apparatus to a physical location, a key ((col. 4, ll. 54-56, col. 13, ll. 15-25, col. 36, l. 48 – col. 37, l. 3, col. 64, ll. 31-42: generating by the satellite node, in response to receiving the matching location value and the call request message indicating that the satellite has properly deployed to its intended orbit location (i.e. upon deployment of the apparatus towards the remote location), an encrypted number comprising the link key and response key (i.e. the key));
	transmitting from the data processing node the key to one or more electronic devices (col. 4, ll. 54-56, col. 13, ll. 15-25, col. 36, l. 48 – col. 37, l. 3: transmitting from the satellite node the key to the ground terminals)
Brown is combinable with CCSDS because both are from the same field of endeavor of implementing secure communication with devices physically located in outer space.  It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate Brown’s method of getting the key in response to receiving the indications that the satellite had properly been deployed with the system of CCSDS in order to avoid wasting system resources by generating keys for devices that had not properly been 
	Neither Brown or CCSDS disclose the remaining limitations of claim 21 as follows:
		key that is known only to the data processing node
However, in the same field of endeavor Bade discloses the remaining limitations of claim 21 as follows:
	key that is known only to the data processing node (paras. [0029], [0030], [0033]: generating private key that is known only to processor module 10A of the device);
Bade is combinable with CCSDS and Brown because all three are from the same field of endeavor of using private keys to protect against tampering and interference by unauthorized parties.  It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate Bade’s key that is known only to the data processing node with the system of CCSDS and Brown in order to increase the security of the system by making it more difficult for unauthorized parties to capture the credentials of the data processing node or impersonate the data processing node.

Regarding claim 22, CCSDS, Brown and Bade disclose the limitations of claim 21.
CCSDS and Brown disclose the limitations of claim 22 as follows:
The data processing node of claim 21 wherein the physical location is a physical inaccessible location (CCSDS, pages 3-11, 4-6, A-4, Fig. 4-2: spaceship deployed to outer space) (see also Brown, col. 64, ll. 31-42: satellite deployed to outer space), and the data processing node further comprises: 
a deployment indicator that generates a deployment indication signal to cause the one or more processors to generate the VSK pair (Brown, col. 4, ll. 54-56, col. 13, ll. 15-25, col. 36, ll. 48 – 63, col. 64, ll. 31-42: receiving by the satellite node (i.e. space vehicle), a location value that matches the intended orbit location and a call request message (i.e. indicators of deployment) producing location information and control logic used for generating an encrypted number/key) the VSK pair (CCSDS, pages 3-11, 4-6 & A-4, Fig. 4-2: generating by the cryptographic module of an OCC or Spacecraft the public-private key pair for verification of signatures and signing).
The same motivation to combine utilized in claim 21 is equally applicable in the instant claim.

Regarding claim 23, CCSDS, Brown and Bade disclose the limitations of claim 14.
CCSDS and Brown disclose the limitations of claim 23 as follows:
The data processing node of claim 22 wherein the computer program generates the VSK (CCSDS, pages 3-11, 4-6 & A-4, Fig. 4-2: generating by the cryptographic module of an OCC or Spacecraft the public-private key pair for verification of signatures and signing) in response to the deployment indicator signal (Brown, col. 4, ll. 54-56, col. 13, ll. 15-25, col. 36, ll. 48 – 63, col. 64, ll. 31-42: generating an encrypted number/key in response to receiving the communications including control logic and location information indicating that the satellite has been successfully deployed to its intended orbit location (i.e. deployment indicator signals)).
The same motivation to combine utilized in claim 21 is equally applicable in the instant claim.

Regarding claim 24, CCSDS, Brown and Bade disclose the limitations of claim 14.
CCSDS discloses the limitations of claim 24 as follows:
The data processing node of claim 21, further comprising instructions to:
cause the data processing node to sign information transmitted to/from the one or more terrestrial electronic devices using the private key(CCSDS, pages 3-3 & 3-4, page 3-11, page 4-9, Fig. 4-2, 4-3: where the OCC/Spacecraft (i.e. data processing nodes) are deployed to physical locations such as outer space (i.e. physically inaccessible locations), and the cryptographic module of the OCC/spacecraft signs information using the private key to transmit data securely to the ground stations (i.e. terrestrial electronic devices)) (see also Brown, col. 36, l. 48 – col. 37, l. 3: where the satellite (i.e. data processing node) is deployed to outer space, and the satellite uses a private key encryption algorithm to sign and encrypt a number and transmit the encrypted number to the terminals (i.e. terrestrial electronic devices).

Regarding claim 25, CCSDS, Brown and Bade disclose the limitations of claim 14.
CCSDS discloses the limitations of claim 25 as follows:
The data processing node of claim 21, further comprising: 
one or more secure, true random number generators to generate a random number for generating the VSK pair (pages 3-12 & 4-6: receiving random numbers from real/true random number generators and generating the asymmetric key pair based on the random numbers).

Regarding claim 27, CCSDS, Brown and Bade disclose the limitations of claim 14.
CCSDS discloses the limitations of claim 27 as follows:
The data processing node of claim 21, further comprising instructions to: 
receive a post-deployment configuration command that indicates that post-deployment configuration phase is complete (page 2-3, 4-7 & 4-8: receiving by the spaceship (i.e. data processing node) commands for archiving keys indicating that the operational phase is over (i.e. that post-launch configuration phase is complete); 
trigger a one-time mechanism to permanently disable post-deployment setup configuration commands and to enable production mode operation (page 2-3, 4-7 & 4-8: revoking archived keys (i.e. performing one-time mechanism), therefore disabling use of commands to archive those keys for future use and enabling transition into key destruction phase (i.e. production mode operation)); and 
send a notification to indicate that setup configuration commands have been permanently disabled (page 2-3, 4-7 & 4-8: destruction of keys provides notice that commands to setup communications with those keys can no longer be used (i.e. are permanently disabled)).

Regarding claim 28, CCSDS discloses the limitations substantially as follows:
A computer program product tangibly stored on a non-transitory computer readable medium for configuring a data processing node that is deployable to a physical location to generate a verification signing key (VSK) pair(pages 3-11, 4-6, A-4, Fig. 4-2: configuring an Operational Control Center (OCC) and Spacecraft (i.e. data processing nodes) for deployment on the ground and in outer space (i.e. physical locations) with a cryptographic module for generating an asymmetric public-private key pair for verification of signatures and signing (i.e. VSK pair), the pair including a private key for signing (i.e. private VSK key) and a public key for signature verification (public VSK key), the computer program product comprising instructions to cause a data processing node to: 
configure a module that generates a verification signing key (VSK) pair, the VSK pair including a private VSK key and a public VSK key (pages 3-11, 4-6, A-4, Fig. 4-2: configuring an Operational Control Center (OCC) and Spacecraft (i.e. data processing nodes) for deployment on the ground and in outer space (i.e. physical locations) with a cryptographic module for generating an asymmetric public-private key pair for verification of signatures and signing (i.e. VSK pair), the pair including a private key for signing (i.e. private VSK key) and a public key for signature verification (public VSK key); 
receive deployment to the physical location (pages 3-11, 4-2, Figs. 2-4, 2-5, 4-3: the cryptographic module is setup/deployed by the OOC/Spacecraft to a ground location/outer space (i.e. to physical locations)); 
generate by the module, the verification signing key (VSK) pair (pages 3-11, 4-6 & A-4, Fig. 4-2: generating by the cryptographic module of an OCC or Spacecraft the public-private key pair for verification of signatures and signing); and 
transmit the public VSK key to one or more electronic devices (pages 3-3 & 3-4, page 3-11, page 4-9, Fig. 4-2, 4-3: distributing/transmitting from the OCC/Spacecraft the public key (i.e. public VSK key) to the ground segment entities (i.e. one or more electronic devices).
CCSDS does not explicitly disclose the remaining limitations of claim 28 as follows:
	key that is known only to the data processing node;
	receiving an indication of the deployment;
	generating in response to the indication, the key
However, in the same field of endeavor Brown discloses the remaining limitations of claim 28 as follows:
	receiving, an indication of a deployment to the physical location (col. 4, ll. 54-56, col. 13, ll. 15-25, col. 36, ll. 48 – 63, col. 64, ll. 31-42: receiving by the satellite node (i.e. data processing node), a location value that matches the intended orbit location and a call request message (i.e. indications of deployment) indicating that the satellite has been correctly deployed and reached its intended orbit location in outer space);
	generating in response to the indication, the key (col. 4, ll. 54-56, col. 13, ll. 15-25, col. 36, l. 48 – col. 37, l. 3, col. 64, ll. 31-42: generating by the satellite node, in response to receiving the matching location value and the call request message, an encrypted number comprising the link key and response key (i.e. the key));
	transmitting the key to one or more electronic devices (col. 4, ll. 54-56, col. 13, ll. 15-25, col. 36, l. 48 – col. 37, l. 3: transmitting from the satellite node the key to the ground terminals)
Brown is combinable with CCSDS because both are from the same field of endeavor of implementing secure communication with devices physically located in outer space.  It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate Brown’s method of getting the key in response to receiving the indications that the satellite had properly been deployed with the system of CCSDS in order to avoid wasting system resources by generating keys for devices that had not properly been deployed and “prevent[] the fraudulent use of system services and the ‘eavesdropping’ on terminal-to-satellite links, both of which are serious problems in similar systems” (Brown, col. 37, ll. 16-19).
	Neither Brown or CCSDS disclose the remaining limitations of claim 28 as follows:
key that is known only to the data processing node
However, in the same field of endeavor Bade discloses the remaining limitations of claim 28 as follows:
	key that is known only to the data processing node (paras. [0029], [0030], [0033]: generating private key that is known only to processor module 10A of the device);
Bade is combinable with CCSDS and Brown because all three are from the same field of endeavor of using private keys to protect against tampering and interference by unauthorized parties.  It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate Bade’s key that is known only to the data processing node with the system of CCSDS and Brown in order to increase the security of the system by making it more difficult for unauthorized parties to capture the credentials of the data processing node or impersonate the data processing node.

Regarding claim 29, CCSDS, Brown and Bade disclose the limitations of claim 28.
CCSDS discloses the limitations of claim 29 as follows:
The computer program product of claim 28, wherein the physical location is a physically inaccessible location and the computer program product further comprises instructions to: 
cause the data processing node to sign information transmitted to/from the one or more terrestrial electronic devices using the private key (CCSDS, pages 3-3 & 3-4, page 3-11, page 4-9, Fig. 4-2, 4-3: where the OCC/Spacecraft (i.e. data processing nodes) are deployed to physical locations such as outer space (i.e. physically inaccessible locations), and the cryptographic module of the OCC/spacecraft signs information using the private key to transmit data securely to the ground stations (i.e. terrestrial electronic devices)) (see also Brown, col. 36, l. 48 – col. 37, l. 3: where the satellite (i.e. data processing node) is deployed to outer space, and the satellite uses a private key encryption algorithm to sign and encrypt a number and transmit the encrypted number to the terminals (i.e. terrestrial electronic devices)

Regarding claim 30, CCSDS, Brown and Bade disclose the limitations of claim 28.
CCSDS discloses the limitations of claim 30 as follows:
The computer program product of claim 28, further comprising instructions to: 
receive from one or more secure, true random number generators a random number for generating the VSK pair (pages 3-12 & 4-6: receiving random numbers from real/true random number generators and generating the asymmetric key pair based on the random numbers).

Regarding claim 32, CCSDS, Brown and Bade disclose the limitations of claim 28.
CCSDS discloses the limitations of claim 32 as follows:
The data processing node of claim 21, further comprising instructions to: 
receive a post-deployment configuration command that indicates that post-deployment configuration phase is complete (page 2-3, 4-7 & 4-8: receiving by the spaceship (i.e. data processing node) commands for archiving keys indicating that the operational phase is over (i.e. that post-launch configuration phase is complete); 
trigger a one-time mechanism to permanently disable post-deployment configuration commands and to enable production mode operation(page 2-3, 4-7 & 4-8: revoking archived keys (i.e. performing one-time mechanism), therefore disabling use of commands to archive those keys for future use and enabling transition into key destruction phase (i.e. production mode operation)); and 
send a notification to indicate that setup commands have been permanently disabled (page 2-3, 4-7 & 4-8: destruction of keys provides notice that commands to setup communications with those keys can no longer be used (i.e. are permanently disabled)).

Claims 5, 18, 26 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Consultative Committee for Space Data Systems, Space Missions Key Management Concept, CCSDS 350.6-G-1, Green Book (November 2011) (hereafter “CCSDS”) in view of Bade (US 2006/0090070) and Brown (US 6,157,621), as applied to claims 1, 14, 21 and 28, further in view of Teppler (US 2006/0080536).
	Regarding claim 5, CCSDS, Brown and Bade disclose the limitations of claim 1.
Brown discloses the limitations of claim 5 as follows:
The method of claim 1 wherein subsequent to receiving the indication, integrity assurance is maintained by transmitting a post-deployment timestamp (Brown, col. 41, ll. 37-44 & 53-62, col. 36, l. 48 – col. 37, l. 3, col. 64, ll. 31-42: after receiving matching location indicating that satellite has reached its intended orbit location (i.e. after receiving the indication), transmitting a time-tag indicating the time of arrival (i.e. timestamp received after the satellite is deployed is “post-deployment timestamp”)).
Neither CCSDS, Brown or Bade disclose the remaining limitations of claim 5 as follows:
VSK integrity assurance is maintained by transmitting a VSK-signed timestamp of VSK generation as a proof that premature key generation did not occur.
However, in the same field of endeavor, Teppler discloses the remaining limitations of claim 5 as follows:
VSK integrity assurance is maintained by transmitting a VSK-signed timestamp of VSK generation as a proof that premature key generation did not occur (paras. [0043]-[0044], [0305], [0310]-[0314]: transmitting a digital signature, comprising a signature with a private key (i.e. VSK key), that is signed with a timestamp as proof that the signature occurred at the specific time of the timestamp (i.e. that the digital signature key was not generated earlier)).
Teppler is combinable with CCSDS, Brown and Bade because all four are from the same field of endeavor of using private keys to protect against tampering and interference by unauthorized parties.  It would have been obvious to one of ordinary skill in the art at the 

Regarding claims 18, 26 and 31, CCSDS, Brown and Bade disclose the limitations of the vehicle of claim 14, the data processing node of claim 26 and the computer program product of claim 21.
Neither CCSDS, Brown or Bade disclose the limitations of claims 18, 26 and 31 as follows:
transmit to a receiver station a VSK-signed timestamp of VSK generation as a proof that premature key generation did not occurred for maintaining VSK integrity assurance.
However, in the same field of endeavor, Teppler discloses the limitations of claims 18, 26 and 31 as follows:
transmit to a receiver station a VSK-signed timestamp of VSK generation as a proof that premature key generation did not occurred for maintaining VSK integrity assurance (paras. [0043]-[0044], [0219], [0305], [0310]-[0314]: transmitting to a trusted third party (i.e. receiver station) a digital signature, comprising a signature with a private key (i.e. VSK key), that is signed with a timestamp as proof that the signature occurred at the specific time of the timestamp (i.e. that the digital signature key was not generated earlier)).
Teppler is combinable with CCSDS, Brown and Bade because all four are from the same field of endeavor of using private keys to protect against tampering and interference by .

Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Consultative Committee for Space Data Systems, Space Missions Key Management Concept, CCSDS 350.6-G-1, Green Book (November 2011) (hereafter “CCSDS”) in view of Bade (US 2006/0090070) and Brown (US 6,157,621), as applied to claims 1, 14, 21 and 28, further in view of Yang (US 2020/0228988).
	Regarding claim 6, CCSDS, Brown and Bade disclose the limitations of claim 1.
Neither CCSDS, Brown or Bade discloses the limitations of claim 6 as follows:
The method of claim 1 wherein transmitting the public VSK to the one or more terrestrial electronic devices occurs at periodic intervals.
However, in the same field of endeavor, Yang discloses the remaining limitations as follows:
The method of claim 1 wherein transmitting the public VSK to the one or more terrestrial electronic devices occurs at periodic intervals (Paras. [0010], [0014], [0103], [0150], Fig. 7: transmitting periodically the public key to one or more devices (i.e. one or more terrestrial electronic devices)).
Yang is combinable with CCSDS, Brown and Bade because all four are from the same field of endeavor of using private keys to protect against tampering and interference by unauthorized parties.  It would have been obvious to one of ordinary skill in the art at the 

Regarding claim 19, CCSDS, Brown and Bade disclose the limitations of claim 14.
CCSDS discloses the limitations of claim 19 as follows:
The vehicle of claim 14 wherein the vehicle is a spacecraft and the data processing node is contained in the spacecraft (page 4-1, Figs. 2-2, 2-3, 2-4: spacecraft located in outer space), 
CCSDS, Brown and Bade do not disclose the remaining limitations of claim 19 as follows:
and the instructions to transmit the public key, transmits the public key to the one or more terrestrial electronic devices at one or more periodic intervals.
However, in the same field of endeavor, Yang discloses the remaining limitations as follows:
and the instructions to transmit the public key, transmits the public key to the one or more terrestrial electronic devices at one or more periodic intervals (Paras. [0010], [0014], [0103], [0150], Fig. 7: transmitting periodically the public key to one or more devices (i.e. one or more terrestrial electronic devices)).
Yang is combinable with CCSDS, Brown and Bade because all four are from the same field of endeavor of using private keys to protect against tampering and interference by 

Conclusion
For the above-stated reasons, claims 1-32 are rejected.
Prior art considered but not relied upon includes:
1) Taormina (US 2003/0001048) discloses about a first and second group of satellites being deployed to specific elevations, and then adjusting the position of the satellites once they have been reached their destinations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON S LYNCH whose telephone number is (571).  The examiner can normally be reached on 10AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on 571-272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.y
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/SHARON S LYNCH/Primary Examiner, Art Unit 2438